DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 10/01/19 is acknowledged. Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quake et al. (US 2002/0058332). Quake teaches a device and method for forming a slug flow.  The embodiments of the device and method most relevant to the instant claims are shown in Figures 8, 14, 15 and 22.
Regarding claims 1 and 2 – Quake teaches a device and method for forming a slug flow in a microfluidic chip.  The device includes at least one first channel (2202/2203) having a hydrophilic liquid (aqueous buffer) and at least one second channel (2201) having a hydrophobic liquid (oil).  The two channels intersect in a fine flow channel (2205) to form a combined slug flow (Figure 22).  The fine flow passage includes a detector (Figures 14-15) for detecting the hydrophilic (aqueous) and hydrophobic (oil) liquids as they pass the sensor in the fine flow passage before sorting the particles.  Quake recites a general method of supplying the first and second channels in the device to combine to form a slug flow that flows past a detection region in Paragraphs 0015-0021; 0083-0097; 0105-0119; 0174-0181; 0215-0218 and 0314-0318. Quake teaches a method comprising the steps of preparing the microreactor to include a wall surface having a hydrophilic property in Paragraphs 0114 and 0216. In Paragraph 0114, Quake teaches their method includes the step of supplying only the hydrophilic buffer fluid through the fine flow region before adding the oil and also the step of supplying only the hydrophobic oil through the fine flow region before adding the aqueous fluid.  In Paragraph 0318, Quake further teaches that the fluid supplying steps may be performed in any order. 
Regarding claims 3-6 – Quake teaches a sensor comprised of a fiber optic light guide and photomultiplier tube on the analysis chip in Paragraph 0177.  The sensor is used to detect the hydrophobic and/or hydrophilic liquid when passing through the detection area (see Figures 14-15) which would meet the limitation of “determining whether the hydrophobic (claim 3) or hydrophilic fluid (claim 4) is present in the fine flow passage”.  As noted above, Quake teaches their method includes the step of supplying only the hydrophilic buffer fluid through the fine flow region and also the step of supplying only the hydrophobic oil through the fine flow region in Paragraph 0114. Quake further 
Regarding claim 7-12 – As noted above, Quake teaches their method includes the step of supplying only the hydrophilic buffer fluid through the fine flow region and also the step of supplying only the hydrophobic oil through the fine flow region in Paragraph 0114. Quake further teaches that the supplying steps may be performed in any order in Paragraphs 0318.  The Examiner submits the method steps as taught by Quake fully encompass the steps of the method claims 7-12 including a step flowing only the hydrophilic in the channel after droplet formation as recited in claims 7-12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ismagilov et al. (US 2005/0272159) teaches a device and method of for forming a plug flow. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        January 15, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798